Title: To James Madison from Isaac A. Coles, 25 February 1815
From: Coles, Isaac A.
To: Madison, James


                    
                        
                            Dr. Sir
                        
                        New York Feb: 25th. 1815.
                    
                    At the request of Col: Samuel Hawkins I take the liberty of mentioning his name to you as a fit person to fill the Office of Dist. Attorney vacated by the election of Mr. Sanford to the Senate of the United States.
                    Col: Hawkins was recommended for this same Office for Louisianna by all the Judges of the supreme Court of this State and by the Governor & chancellor, and Mr. Gourdin of South Carolina Messrs. Fisk, Skinner and Robinson of Vermont & Messrs. Sherwood Hasbrouck, Lefferts and Sage of this State are now referred to for Col: Hawkins Qualifications ⟨&⟩ respectability. With sincere & respectful attachment, I am Dr. Sir yr. Obdt Servt.
                    
                        I.A Coles
                    
                